July 31, 1964


Hon. Clyde E.. Smith, Jr.           Opinion NO. c-,288
County Attorney
Tyler County          so            Re:   Whether, under Sec. 6,
Woodville,,.Texas      ,'                 particle 4494 -10, V.C.S.
                                          (W.B, 781, 58th Leg.),
                                          the Commlseloners Court
                                          should follow the rule
                                          under Article  4479, V.C.S.
                                          and appoint hospital man-
Dear Mr. Smith:                           agers for overlapping terms.
           You have requested a construction   of Section 6, Article
&494q-10, Vernon's Civil Statutes (House Bill 781, 58th Legislature),
with reference  to Article, 4479, Vernon’s Civil Statutes.
      Article 4494q-10 Is a s ecial law creating a Tyler County
Hospital District.  Section ii thereof states in part as follows:
           "The Commissioners Court shall appoint
     a Board of Hospital Managers, consisting   of
     six (6) members, who shall serve for a term
     of two (2) ye$rs   with overlappi
     desired . . .
           Article  4479 ,ls part of a general law authorizing  the
c~ommissioners court of any county to establish   a county hospi-
tal, and reads In part as, follower
                    .the commlasioners'~court     shall
           .aipoint     six resident property taxpaying
     El&ens      of the county who sha.11 constitute
     a board of managers of said hospital.           The
     term of office        of each member of said board
     shall be two years, except that In making the
     first    appointments after this Act takes ef-
     feet three,members shall be appointed for one
     year and three members for two years so that
     thereafter      three members of said boaf;d will
     be ,appointed every two years.         . . .


                               -1378-
Hon. Clyde E. Smith, Jr.,     page 2 (c-288)


           Under the special law passed for Tyler County, a
hospital  district is being set up and your question is:
flMust the Commissioners Court follow the overlapping   term
provision  of the general law in making Its first  appointments?”
            The rule   for construing general and special laws
together   Is stated   In 53 Tex.Jur.2d 232, Statutes,  8 161, as
follows:
            “In case of conflict    between a general
     provision   and a special provision      dealing
     with the same subject,      the former Is control-
     led or limited by the latter,       since a specific
     statute more clearly    evidences the intention       of
     the legislature   than a general one; and this Is
     so whether the ~provisions in question are con-
     tained in the same act or In different         enact-
     ments.    . . .”
           In the case of Hidalga County Water Control and
Improvement District  No. 1 v. ‘Hldalgo County 134 S W 26 464
TTex.Civ.App.  1939, error ref.),  it is said it page.467:
            11
               . .when specific   provisions  of the
     generai law, if given effect,      would nullify or
     modify specific   provisions    of the special act
     concerning particularized     rights and duties of
     the districts   created by it, the latter pro-
     visions must prevail over those of the general
     law.   . ..‘I
            In the case of Road District  No. 1, Jefferson County,
v. Sellers,   142 Tex. 528,Tsb S.W.m44)           , one of th
auesti ons before the court was which act governed where a especial
iaw for Jefferson   County provided that bonds therein referred   to
should be payable at such time as,might be deemed most expedient
by the Commissioners Court; whereas the general law provided
that generally   bonds of the same category should be redeemable
at the pleasure of the county, but not until five years after
the issuance of the bonds.     In holding that the special law
governed, the Court said ,at page 141 , in a unanimous ,declsion:
             “An examination of the two statutes will
      disclose   that ~the Legislature in the enactment
      of the /ETpecialT statute under which these bonds
      were’ is-med an?f conferred on the Commissioners’
      Court full and unlimited power to make the bonds
      payable at such time or times as may be deemed
      expedient.    , .whereas no such unlimited authority

                                 -1379-
Hon. Clyde E. Smith,    Jr.,   page 3 (c-288)


     was granted to the Commissioners' Court under
     the provisions    of Article   720 /%e general
     statute7   . , .In our opinion there is such
     conflizt   between the two provisions    that we
     would not be justified      in holding that the
     provisions   of Article   720 are a licable
     to the bonds issued under the -speciai7act
                                         Pp
     here under consideration."
            Under the rules of construction  set forth above,
the special   statute under which the Tyler County Hospital
District  is being set up does not restrict  the Hospital Managers
to overlapping terms and such special statute is controlling.
                       .SUMMARY
           The Commissioners Court of Tyler County ma
     elect under the terms of Section 6, Article   449 $ q-10,
     Vernon's Civil,Statutes,  whether or not it shall ap-
     point Hospital Managers with overlapping   terms in the
     Tyler County Hospital District.
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General



LCjr:ms:mkh                               Assist&t
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. E. Allen
Arthur Ssndlin
Larry Merrlman
Harry Gee
APPROVEDFOR THE ATTORNEX
                       GENERAL
BY: Stanton Stone




                                 -1380-